Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 1 of 16 Page ID
                                #:22098
Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 2 of 16 Page ID
                                #:22099
     Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 3 of 16 Page ID
                                     #:22100
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

                                            III. DISCUSSION

         A.      Request for Judicial Notice

       Because factual challenges have no bearing under Rule 12(b)(6), generally, the
Court may not consider material beyond the pleadings in ruling on a motion to dismiss.
Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001), overruled on other
grounds, Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002). There
are, however, three exceptions to this rule that do not demand converting the motion to
dismiss into one for summary judgment. Lee, 250 F.3d at 688. First, pursuant to Federal
Rule of Evidence 201, the Court may take judicial notice of matters of public record, but
it “cannot take judicial notice of disputed facts contained in such public records.” Khoja
v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018), cert. denied sub nom.
Hagan v. Khoja, 139 S. Ct. 2615 (2019) (citing Lee, 250 F.3d at 689); see Fed. R. Evid.
201(b). Second, the Court also may take judicial notice of documents attached to or
“properly submitted as part of the complaint.” Lee, 250 F.3d at 688. Third, if the
documents are “not physically attached to the complaint,” they may still be considered if
the documents’ “authenticity . . . is not contested” and the documents are necessarily
relied upon by the complaint. Id.; United States v. Corinthian Colleges, 655 F.3d 984,
998–99 (9th Cir. 2011). “However, if the document merely creates a defense to the
well-pled allegations in the complaint, then that document did not necessarily form the
basis of the complaint” and cannot be incorporated by reference. Khoja, 899 F.3d at
1002.

       Apple requests that the Court take judicial notice of 22 separate documents. RJN at
1-5. The Court will take judicial notice of Exhibits 1, 2, 5, 7-12, and 14-16, as well as
ECF Nos. 28-28, 28-29, 28-30, and 38-6 because each of these documents is a document
filed by or with the United States Patent and Trademark Office (“USPTO”) and publicly
available through databases. See RJN at 5-6 (citing Threshold Enterprises Ltd. v. Pressed
Juicery, Inc., 445 F. Supp. 3d 139, 145 (N.D. Cal. 2020) (“Materials in the online files of
the USPTO and other matters of public record are proper subjects of judicial notice.”)).


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                     Page 3 of 16
     Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 4 of 16 Page ID
                                     #:22101
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

       The Court also takes notice of Exhibits 3, the abstract of an article published in a
scientific journal; 6, a press release on Masimo’s website; and 13, a public document on
the USPTO website, because each is a matter of public record. The Court does not,
however, take judicial notice of any disputed facts within those documents. See Khoja,
899 F.3d at 999. The Court takes notice of Exhibit 17 and ECF 38-5 because each of
those documents is relied on by the TAC. See TAC ¶¶ 44 (citing MASA00080451, the
label given in discovery to Exhibit 17) and 229 (mentioning “a letter dated January 24,
2014, from Plaintiffs,” which is ECF 38-5).

       The Court declines to take judicial notice of Exhibit 4, a Wikipedia page for
                 however. There is no exception that allows a Court to take judicial notice
of any fact found on the Internet. While Courts may sometimes take judicial notice of
documents accessible on the Internet, that does not extend to Wikipedia pages, which can
be freely edited by whoever has an Internet connection.

         B.      Trade Secret Misappropriation

       To prove a prima facie case of trade secret misappropriation, the CUTSA “requires
the plaintiff to demonstrate: (1) the plaintiff owned a trade secret, (2) the defendant
acquired, disclosed, or used the plaintiff’s trade secret through improper means, and (3)
the defendant’s actions damaged the plaintiff.” CytoDyn of New Mexico, Inc. v.
Amerimmune Pharm., Inc., 160 Cal. App. 4th 288, 297 (Cal. Ct. App. 2008) (citing
Sargent Fletcher, Inc. v. Able Corp., 110 Cal. App. 4th 1658, 1665 (Cal. Ct. App. 2003)).
See also Cal. Civ. Code § 3426.1.

                 1.     Ownership of a Trade Secret

       “To adequately allege the existence of a trade secret, the plaintiff must describe the
trade secret with sufficient particularity to separate it from matters of general knowledge
in the trade or of special knowledge of those persons who are skilled in the trade, and to
permit the defendant to ascertain at least the boundaries within which the secret lies.”
Acrisure of California, LLC v. SoCal Commercial Insurance Services, 2019 WL
4137618, at *3 (C.D. Cal. Mar. 27, 2019) (emphasis added) (internal citation and
quotation marks omitted). Although the plaintiff need not define every minute detail,
“[t]he Ninth Circuit has rejected the use of ‘catchall’ language, holding that such
language is insufficiently specific ‘because it does not clearly refer to tangible trade
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                     Page 4 of 16
     Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 5 of 16 Page ID
                                     #:22102
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                  Date   January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

secret material.” Id. (internal citation and quotation marks omitted). The pleadings “must
have enough specificity to provide both the Court and defendants with notice of the
boundaries of this case.” Citcon USA, LLC v. RiverPay Inc., 2018 WL 6813211, at *4
(N.D. Cal. Dec. 27, 2018) (internal citation omitted). A “laundry list of items . . . does not
meaningfully define the trade secrets at issue.” Invisible Dot, Inc. v. DeDecker, 2019 WL
1718621, at *5 (C.D. Cal. Feb. 6, 2019).

       The Court notes that Plaintiffs have made several relevant changes to their trade
secret allegations from the SAC. First, what used to be paragraph 39 has been deleted.
See SAC ¶ 39. Second, the phrase “at least” has been removed from what used to be
paragraph 40, which is now paragraph 39. TAC ¶ 39. Third, the word “including” no
longer precedes each trade secret. Id. ¶¶ 40-45. Fourth, the term “Confidential
Information” was defined to include the trade secrets listed in paragraphs 40 through 45.
Id. ¶ 46. Finally, the word “appropriateness” was added to the final subparagraph of
paragraphs 40 through 45 so that the TAC alleges that the “value, importance, and
appropriateness” of the trade secrets alleged in the other subparagraphs are themselves a
trade secret. Id. ¶¶ 40-45.

      Apple makes several arguments for why these changes still are insufficient, each of
which the Court addresses in turn.

                        a.      Non-Exhaustive List of Trade Secrets

       First, Apple makes several arguments for why it believes that Plaintiffs are alleging
a non-exhaustive list of trade secrets. Mot. at 3-5. For example, “[f]or each and every
alleged category of trade secrets, Plaintiffs now claim as a secret the . . . ‘value,
importance, and appropriateness’ of each alleged secret in the entire category.” Id. at 3-4.
Apple argues that this amounts to using “catchall” language that fails to describe the
secret with sufficient particularity. Id. But Plaintiffs are referring to the “value,
importance, and appropriateness” of a set list of trade secrets. The scope of this phrase is
necessary circumscribed by the preceding lists of trade secrets, meaning that it cannot be
later used as a means for claiming trade secrets about which Apple does not have notice.
See Opp’n at 4-5.

       Apple next argues that Plaintiffs’ use of the words “at least” suggests that their list
of trade secrets is not exhaustive. Mot. at 4; Reply at 13-14. But Plaintiffs are not using
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                       Page 5 of 16
     Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 6 of 16 Page ID
                                     #:22103
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                       Date    January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

the word “at least” in a way that leaves them room to assert new trade secrets later. Apple
only points to instances where Plaintiffs use the phrase “at least one of the following,” a
phrase that in fact suggests selection of one or more items from a closed list. See TAC ¶¶
43 (Nos. 4-5).1

       Apple also contends that Plaintiffs use the term “Confidential Information” in a
way that would allow them to smuggle into the case what is broadly defined as
“confidential information” in Lamego’s Employee Confidentiality Agreement. Mot. at 4-
5. But the TAC clearly defines “Confidential Information,” with capital letters, as the
trade secrets mentioned in paragraphs 40 to 45. This is unambiguous and does not allow
for Plaintiffs to import the definition of confidential information in Lamego’s Employee
Confidentiality Agreement.

                        b.      Distinction from Generally Known Information

       Second, Apple contends that Plaintiffs do not describe some of their trade secrets
in a way that allows for them to be distinguished from information generally known in
the trade. Mot. at 5-11. As stated earlier, “[t]o adequately allege the existence of a trade
secret, the plaintiff must describe the trade secret with sufficient particularity to separate
it from matters of general knowledge in the trade or of special knowledge of those
persons who are skilled in the trade, and to permit the defendant to ascertain at least the
boundaries within which the secret lies.” Acrisure, 2019 WL 4137618, at *3 (internal
citation and quotation marks omitted). The Court clarifies that this standard does not
mean that failure to describe one trade secret with sufficient particularity to separate it
from matters of general knowledge will lead to dismissal of a misappropriation claim
with respect to all trade secrets. So long as a single trade secret is alleged in a way that
separates it from matters of general knowledge of the trade, then the defendant will have
notice of the existence of that trade secret and the misappropriation claim against it for
that trade secret. The scope of discovery can consequently be appropriately tailored, and
the defendant will be capable of forming “complete and well-reasoned defenses” as to the
misappropriation of that trade secret. See Altavion, Inc. v. Konica Minolta Systems


         1
        Nor does stating that a method described in a trade secret could “optionally” include an
additional feature make the overall list of trade secrets non-exhaustive. See Mot. at 6. What follows the
word “optionally” is a single additional feature that could be incorporated and about which Apple has
notice.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                Page 6 of 16
Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 7 of 16 Page ID
                                #:22104
Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 8 of 16 Page ID
                                #:22105
Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 9 of 16 Page ID
                                #:22106
    Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 10 of 16 Page ID
                                     #:22107
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

plaintiff who did not allege ownership of the trade secrets at issue. California Police
Activities League v. California Police Youth Charities, Inc., 2009 WL 537091, at *2
(N.D. Cal. Mar. 3, 2009). As such, the Court rejects this basis for dismissing Plaintiffs’
trade secrets.

                        c.      Efforts to Maintain Secrecy

       The Court now turns to Apple’s arguments that Plaintiffs have failed to allege that
they took reasonable steps to maintain the secrecy of their trade secrets. Mot. at 12-15.
Under the California Uniform Trade Secrets Act, a trade secret must be “the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.” Cal. Civ.
Code §3426.1(d). Apple argues, in essence, that Plaintiffs forfeited their rights to their
alleged trade secrets by not promptly objecting to Apple’s disclosure of Plaintiffs’ trade
secrets. See Reply at 18 (“Plaintiffs do not allege they took corrective action or objected
to any breach in their confidential relationship with Lamego.”); Mot. at 14 (Plaintiffs
“never approached Apple nor warned against future publications.”).

        The Court disagrees that this is a basis for dismissal. The parties mainly argue
about the applicability of HiRel Connectors, Inc. v. Department of Defense of the United
States, 2005 WL 4958547 (C.D. Cal. Jan. 4, 2005). See Opp’n at 17-18; Reply at 18-19.
As relevant, that case rejected the argument that equated “filing a ‘timely’ suit against a
known misappropriator with taking ‘reasonable’ efforts to protect trade secrets as against
the rest of the world.” HiRel, 2005 WL 4958547, at *5 (emphasis added). The HiRel
court’s conclusion is sound; if the owner of a trade secret allows for one party to publish
its trade secrets to the world, and the owner takes no reasonable efforts to counteract that
misappropriation, the information can hardly be considered “secret” when other parties
subsequently appropriate it. But this does not mean that a suit filed within the statute of
limitations against a known misappropriator, alleged in this case to be Apple, must be
dropped if the owner does not take immediate action against that misappropriator. Cf. id.
at *6 (“While California law certainly provides Plaintiff with a three year period within
which to file suit, this Court finds that merely filing suit against the alleged wrongdoer
does not constitute “reasonable efforts” to protect the trade secrets against others who
might be interested in obtaining those secrets.”). Nor can Apple draw a line between itself
and Lamego because Lamego was an employee of Apple when he is alleged of having
publicly published Plaintiffs’ trade secrets. HiRel therefore does not provide a basis for
dismissal.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                    Page 10 of 16
    Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 11 of 16 Page ID
                                     #:22108
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

                        2.      Remaining Elements of Misappropriation

       Apple finally makes a series of arguments for why Plaintiffs have failed to allege
the elements of a trade secret misappropriation claim. The Court addresses them in turn.

                                a.     Knowledge

       To plead a claim for trade secret misappropriation, a plaintiff must “allege facts
that tend to exclude general knowledge or innocuous (i.e., competitive marketplace)
explanations.” CleanFish, LLC v. Sims, 2020 WL 1274991, at *11 (N.D. Cal. Mar. 17,
2020). In determining whether the TAC’s allegations are sufficient to allege knowledge,
the Court must consider the entire sequence of events in context, and not the individual
allegations in isolation. See Soo Park v. Thompson, 851 F.3d 910, 929 n.22 (9th Cir.
2017). “Plaintiffs allege Apple (1) met with Plaintiffs because it desired Plaintiffs’
technology, (2) systematically recruited Plaintiffs’ employees, including Masimo’s Chief
Medical Officer and Cercacor’s CEO, when discussions broke down, (3) obtained
extensive patent disclosures from Lamego in the short time he worked at Apple, and (4)
selectively requested non-publication of Lamego applications containing Plaintiffs’ trade
secrets.” Opp’n at 19 (citing TAC ¶¶ 19-24, 229, 248). Plaintiffs also allege that they sent
Apple a letter on January 24, 2014, notifying the company that Lamego possessed
Plaintiffs’ confidential information. TAC ¶ 23.

       Apple makes a series of arguments criticizing Plaintiffs’ allegations of knowledge.
See Mot. at 15-20. But Apple attacks these allegations in isolation and does not consider
the entire sequence of events in context. See id. Indeed, the Court considers these
allegations taken together to be sufficient to tend to exclude innocuous explanations. The
allegations suggest that Apple had a demonstrated interest in Plaintiffs’ technology,
quickly obtained patentable information in Plaintiffs’ field from Plaintiffs’ former
employees known to have confidential information shortly after negotiations with
Plaintiffs broke down, and then requested non-publication such that Plaintiffs did not
promptly have notice of the information Apple was patenting.

      At their core, Apple’s arguments assert that Plaintiffs have failed to allege that
Apple hired employees because of their knowledge of specific trade secrets owned by


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                    Page 11 of 16
    Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 12 of 16 Page ID
                                     #:22109
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                         Date    January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

Plaintiffs.4 But Plaintiffs’ need not allege that Apple had knowledge that the specific
information Lamego and O’Reilly used was Plaintiffs’ trade secret. To impose such a
requirement would in effect place a burden on a trade secret owner to disclose its trade
secrets to protect them, a course of action that would be contrary to the mandate that
owners make reasonable efforts to maintain their secrecy. See supra Section III.B.1.c.

       Apple then argues that dismissal is appropriate because Plaintiffs are relying on a
theory of inevitable disclosure. Mot. at 17-18. But, Apple’s primary case, Hooked Media
Group, Inc. v. Apple Inc., 5 Cal. App. 5th 323 (Cal. Ct. App. 2020), is inapposite because
that case was on summary judgment. Id. at 329. Moreover, Plaintiffs are not relying on
the doctrine of inevitable disclosure for their misappropriation claim does not rest on the
idea that Lamego and O’Reilly inevitably used trade secrets gained in the course of their
employment with Plaintiffs while employed by Apple. See Whyte v. Schlage Lock Co.,
101 Cal. App. 4th 1443, 1458-59 (Cal. Ct. App. 2002) (“The doctrine’s justification is
that unless the employee has an uncanny ability to compartmentalize information the
employee will necessarily rely—consciously or subconsciously—upon knowledge of the
former employer’s trade secrets in performing his or her new job duties.” (citation
omitted)). Rather, Plaintiffs contend that trade secret information was further specifically
disclosed to the public as part of patent applications.

         The Court therefore rejects this basis for dismissal.

                                b.     Acquired, Used, or Disclosed Trade Secrets

       “[T]here is no requirement that” a plaintiff “plead exactly how [d]efendants
improperly obtained or used the alleged trade secret.” Metricolor LLC v. L’Oreal S.A.,
2020 WL 3802942, at *11 n.7 (C.D. Cal. July 7, 2020) (citing Autodesk, Inc. v. ZWCAD
Software, Inc., 2015 WL 2265479, at *6 (N.D. Cal. May 13, 2015)). “That is because, at
the pleading stage, ‘discovery has not yet commenced,’ and ‘it would be unreasonable to


         4
         See Reply at 20 (allegations of meetings between Masimo and Apple in 2013 “fail to support
an inference that Apple knew that the specific information Lamego or O’Reilly allegedly later used or
disclosed contained Plaintiffs’ trade secrets”); id. (“Plaintiffs offer no facts tending to show that Apple
hired employees for their knowledge of Plaintiffs’ trade secrets.”); id. (“Apple argues here that general
knowledge that Plaintiffs possessed trade secrets does not suffice to show that Apple knew it was
wrongfully acquiring specific secrets.).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 12 of 16
Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 13 of 16 Page ID
                                 #:22110
    Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 14 of 16 Page ID
                                     #:22111
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                     Date    January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

because it is merely based on “information and belief.” Mot. at 22-23 (quoting TAC ¶
230).6 The extent of Plaintiffs’ allegations of inducement are that “on information and
belief, Defendant induced its employees, including Lamego and O’Reilly, to disclose
Plaintiffs’ Confidential Information and the employees disclosed Plaintiffs’ Confidential
Information for the benefit of Defendant while employed by Defendant.” TAC ¶ 230.7
The Court agrees that this allegation alone is insufficient to state a claim. Plaintiffs argue
that they can allege inducement based on information and belief without a factual basis
because the circumstances of inducement “is not presumptively in the knowledge of the
pleading party. Opp’n at 23 (quoting Calendar Research LLC v. Stubhub, Inc., 2017 WL
10378336, at *4 (C.D. Cal. Aug. 16, 2017)). “But while facts may be alleged upon
information and belief, that does not mean that conclusory allegations are permitted. A
conclusory allegation based on information and belief remains insufficient under
Iqbal/Twombly.” Menzel v. Scholastic, Inc., 2018 WL 1400386, at *2 (N.D. Cal. Mar.
19, 2018). To find otherwise would contravene the basic teachings of those Iqbal, See
Iqbal, 556 U.S. at 678. Merely stating that Apple induced Lamego and O’Reilly to
disclose Plaintiffs’ trade secrets without more detail is conclusory, and therefore
Plaintiffs’ theory of induced misappropriation is DISMISSED.

                                d.     Respondeat Superior

      Finally, the Court agrees with Apple that Plaintiffs have failed to state a theory
based on respondeat superior because they have failed to state a claim that Lamego and
O’Reilly misappropriated their trade secrets. See Mot. at 23-24. The only allegations that
Lamego and O’Reilly themselves misappropriated Plaintiffs’ trade secrets are that they


         6
         Plaintiffs argue that the Court need not address Plaintiffs’ theory of misappropriation by
inducement because it is “merely one way of showing improper acquisition.” ROA at 3. But courts
properly evaluate separate theories on which a claim is alleged and dismiss those theories that are
insufficient. Cf. Dent v. National Football League, 968 F.3d 1126, 1132-35 (9th Cir. 2020) (dismissing a
per se theory of negligence while concluding that a voluntary undertaking theory of negligence was
sufficiently alleged).
         7
        While Plaintiffs cite to TAC paragraphs 19-24 and 229 as containing additional allegations of
inducement, see Opp’n at 24; ROA at 3-4, those paragraphs only contain allegations about Lamego and
O’Reilly’s knowledge of the trade secrets and Plaintiffs’ warning to Apple about Lamego and
O’Reilly’s possession of trade secrets. They do not contain allegations about how Apple induced
misappropriation.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                             Page 14 of 16
    Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 15 of 16 Page ID
                                     #:22112
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                Date   January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

“used and disclosed Plaintiffs’ Confidential Information within the scope of their
employment for Defendant and for the benefit of Defendant,” TAC ¶ 246, and they
“disclosed Plaintiffs’ Confidential Information, without Plaintiffs’ consent to Defendant.”
Id. ¶ 228. These are conclusory allegations that are insufficient to state a claim. Without
sufficient allegations to state a claim for misappropriation against Apple’s employees,
Plaintiffs cannot state a theory of respondeat superior against Apple itself. Brain Injury
Association of California v. Yari, 2020 WL 3643482, at *6 (C.D. Cal. Apr. 30, 2020)
(“[A]n employer may be vicariously liable for an employee’s tort so long as it was
committed within the scope of the employment.” (emphasis added)) The Court therefore
DISMISSES Plaintiffs’ theory of respondeat superior.

         C.      Leave to Amend

        Plaintiffs seek leave to amend the allegations of their complaint. Opp’n at 25. “A
party may amend its pleading once as a matter of course within: (A) 21 days after serving
it, or (B) if the pleading is one to which a responsive pleading is required, 21 days after
service of a responsive pleading or 21 days after service of a motion under Rule 12(b),
(e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). In all other cases, a party may
amend its pleading only with written consent from the opposing party or the court’s
leave, which should be “freely give[n] . . . when justice so requires.” Fed. R. Civ. P.
15(a)(2); see Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
1990) (requiring that policy favoring amendment be applied with “extreme liberality”).

       In the absence of an “apparent or declared reason,” such as undue delay, bad faith,
dilatory motive, repeated failure to cure deficiencies by prior amendments, prejudice to
the opposing party, or futility of amendment, it is an abuse of discretion for a district
court to refuse to grant leave to amend a complaint. Foman v. Davis, 371 U.S. 178, 182
(1962); Moore v. Kayport Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989). The
consideration of prejudice to the opposing party “carries the greatest weight.” Eminence
Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “Although there is a
general rule that parties are allowed to amend their pleadings, it does not extend to cases
in which any amendment would be an exercise in futility, or where the amended
complaint would also be subject to dismissal.” Steckman v. Hart Brewing, 143 F.3d
1293, 1298 (9th Cir. 1998) (internal citations omitted).

         Here, the Court does not find that there was undue delay. Although the complaint
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                    Page 15 of 16
    Case 8:20-cv-00048-JVS-JDE Document 273 Filed 01/06/21 Page 16 of 16 Page ID
                                     #:22113
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-48 JVS (JDEx)                                             Date     January 6, 2020
 Title          Masimo Corporation et al. v. Apple Inc.

has already been amended three times, Plaintiffs have addressed the Court’s previous
concerns. Where the Court did grant partial dismissal, it was for a reason different than
that given in the Court’s previous orders. The Court is not convinced that the action was
filed in bad faith. Finally, the Court is not convinced that any amendment of the TAC
would be futile or that Apple will be unduly prejudiced. Therefore, the Court GRANTS
Plaintiffs 30 days leave to amend.

                                           IV. CONCLUSION

      For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN
PART the motion. Having considered Plaintiffs’ request for oral argument, the Court
concludes that arguments were sufficiently presented in the briefing papers. The Court
therefore DENIES the request. The Court asks the parties to meet and confer and notify
the Court which parts of the order should be redacted within 7 days.

                 IT IS SO ORDERED.




                                                                                                  :       0

                                                           Initials of Preparer      lmb




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 16 of 16
